Citation Nr: 1624110	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-22 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for cervical dysplasia with left pelvis pain.

2. Entitlement to special monthly compensation (SMC) based upon loss of use of a creative organ, secondary to cervical dysplasia with left pelvic pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This claim was previously before the Board in November 2011, at which time it was remanded for further development.  This case was then returned to the Board, and a decision was issued by the Board in April 2014.  The Veteran then appealed that decision to the Court of Appeals for Veterans Claims (Court), who vacated the April 2014 decision and returned the case to the Board's jurisdiction in a March 2016 order granting a joint motion for remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was noted above, the Board previously remanded these claims in November of 2011.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

To that end, in the November 2011 remand order, the Board ordered that the Veteran be provided with a VA medical examination to determine the nature and severity of her post-operative cervical dysplasia with left pelvic pain, and any residuals thereof.  More specifically, the Board ordered that in conducting the examination, the VA medical examiner was to identify any residuals of the Veteran's cervical dysplasia, and the examiner was asked to "distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected post-operative cervical dysplasia with left pelvic pain and its residuals, and any non-service-connected disorders which may be found."  The examiner was advised that if such distinguishing was not medically possible, the examiner must explain so in their report.  

The Board also specifically requested that the examiner distinguish between the Veteran's cervical dysplasia residuals and any symptoms and limitations caused by the Veteran's endometriosis, condylomata, and pelvic adhesions.  Finally, the Board asked the examiner to opine on whether it is at least as likely as not that anatomical loss of the Veteran's creative organs was caused or aggravated by the Veteran's service-connected cervical dysplasia with left pelvic pain.  

In accordance with the November 2011 Remand, the Veteran was provided with a VA medical examination that same month.  However, in the examination report the examiner failed to distinguish between the Veteran's pelvic dysplasia and any other relevant conditions, such as her diagnosed endometriosis.  What is more, the examiner also failed to offer an opinion on all matters requested by the Board.  Rather, the examiner stated simply that the Veteran's laparoscope assisted vaginal hysterectomy and bilateral salpingo-oophorectomy were not caused by her conditions diagnosed during her active duty.

In addition to the examiner's failure to sufficiently delineate between the Veteran's diagnoses, the Board finds that the examiner answered only part of the questions presented to him.  In order to fully and fairly adjudicate these claims, the Board must know whether the Veteran's currently service connected disabilities caused or aggravated the Veteran's loss of a creative organ.  Stating only that it was not caused by conditions diagnosed in service fails to address the question of aggravation, and fails to analyze any relation to the service-connected disabilities.  

In light of the failings in the November 2011 VA examiner's report, the Board finds that the VA has not substantially complied with the Board's November 2011 remand orders.  Thus, a remand is again necessary in this case in order to obtain substantial compliance with the directives of the prior remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical records that are not currently associated with the claims file.

2. Schedule the Veteran for a medical examination of her gynecological disorders.  The claims file should be made available for review.    

After such review, and after examination of the Veteran, the examiner is asked to provide information as to the current severity of the Veteran's post-operative cervical dysplasia with left pelvic pain, including any residuals caused by this disorder.  The examiner also should explicitly distinguish between the symptoms and limitations caused by the Veteran's cervical dysplasia and those symptoms and limitations caused by any other disorder, including the Veteran's diagnosed endometriosis.  If such differentiation is not medically possible, the examiner should explain this impossibility in their report.  

The examiner is also required to provide an opinion as to whether it is at least as likely as not (meaning 50 percent likely or more) that the Veteran's hysterectomy or oophorectomy was caused, or aggravated, by the Veteran's cervical dysplasia with left pelvic pain.  The term "aggravation" is defined as a permanent worsening of a given disorder, beyond the natural.  

3. Readjudicate the Veteran's claims 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

